54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Joseph OWENS, Plaintiff-Appellant,v.John M. PETTIBONE, Defendant-Appellee.
No. 94-7232.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 21, 1995.Decided May 17, 1995.

James Joseph Owens, Appellant Pro Se.  Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this action seeking to overturn a 1968 conviction from which he has been fully released and to expunge that conviction from his criminal record.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Owens v. Pettibone, No. CA-94-841-JFM (D.Md. Sept. 9, 1994).  Accordingly, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for default judgment is denied.

AFFIRMED